Case 2:21-cv-00147-JES-NPM Document 17 Filed 07/27/21 Page 1 of 2 PageID 65




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


TONI DAVIS,

             Plaintiff,

v.                                                  Case No. 2:21-cv-147-JES-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      Before the Court is Defendant’s Opposed Second Motion for Stay of

Proceedings (Doc. 15). For a second time, Defendant requests this action be stayed

in order to produce a certified transcript of the record and file an answer. (Doc. 15).

In the second motion, Defendant updates the Court on new measures implemented

by the Commissioner to process the certified administrate record and attaches an

updated affidavit of the executive director of the Social Security Administration’s

Office of Appellate Operations. (Doc. 15, pp. 1-4; Doc. 15-1). In sum, the pandemic

has impacted the agency’s operations and it has a backlog of actions awaiting

certified transcripts, but the agency has implemented new measures to overcome the

backlog. (Doc. 15, pp. 2-4).
Case 2:21-cv-00147-JES-NPM Document 17 Filed 07/27/21 Page 2 of 2 PageID 66




         Plaintiff did not respond to the motion, but Defendant’s 3.01(g) certification

states that Plaintiff objects to a stay or extension greater than thirty days. (Doc. 15,

p. 4).

         A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds an additional sixty-day extension

would cause undue delay. After considering the circumstances, the Court will extend

Defendant’s deadline to file a certified transcript and to answer by thirty days.

         A stay of the proceedings is unnecessary, and so the Opposed Second Motion

for Stay of Proceedings (Doc. 15) is DENIED. Instead, the Court extends the

deadline for Defendant to file a certified transcript and answer to August 11, 2021.

No further extensions will be granted without a detailed and case-specific showing

that the Commissioner made a diligent effort to comply with the Court’s deadline.

         ORDERED in Fort Myers, Florida on July 27, 2021.




                                            2
